DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 04/22/2022, in which Claim(s) 7-15 and 21-29 are pending. Claim(s) 7-14 are amended. Claim(s) 1-6 and 16-20, are cancelled. Claim(s) 21-29 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 7-15 and 21-29 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 7, and 21, the prior art of record (Vidhani et al. (US 2017/0154021 A1; hereinafter Vidhani) in view Nambiar et al. (US 2016/0203336 A1; hereinafter Nambiar) further in view of Dain et al. (US 2017/0286233 A1; hereinafter Dain) does not disclose:

“generate a first obfuscated value for the unscrubbed sensitive data; 
search a table of obfuscated values for the first obfuscated value; 
upon the applied tag identifying a rolling hash scrubbing action and upon a search of the table finding the first obfuscated value, replace the unscrubbed sensitive data in the current document with a second obfuscated value, the first obfuscated value differs from the second obfuscated value” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Vidhani discloses “data masking for web documents” ([0006], [0009-0010], [0051] and [0059]). Similarly, Nambiar teaches “re-obfuscation of the anonymized data” ([0014], [0018] and [0084-0088]) and Dain teaches “rolling hash index” ([0051]). Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497